Citation Nr: 1411464	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-27 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to October 23, 2011, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 70 percent effective October 24, 2011, for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971, including service in the Republic of Vietnam from January 1970 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which assigned staged ratings of 50 and 70 percent for PTSD, effective March 26, 2007, and October 24, 2011, respectively.

The Veteran indicated that he wanted consideration of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). The Court of Appeals for Veterans Claims has clarified that a claim for a TDIU exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thereafter, in Locklear v. Shinseki, the Court distinguished the instant case from Rice and recognized that VA's Secretary specifically separated the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  24 Vet. App. 311, 315 (2011).  The Court in Locklear held that "[b]ifurcation of a claim generally is within the Secretary's discretion."  Id.  Here, the record reflects that during the course of the current appeal, entitlement to TDIU was denied in a June 2013 rating decision.  The Veteran was mailed notification of the denial in June 2013, and he did not appeal.  Given all of the above, and in particular, the Veteran's assertion of entitlement to TDIU based in part on other service-connected disabilities (coronary artery disease, peripheral vascular disease, tinea versicolor and a scar) not currently before the Board, the Board finds that the appropriate action on the Veteran's current request for TDIU consideration is to refer, rather than remand, the matter to the AOJ. Accordingly, the issue of entitlement to TDIU has been raised by the record, and is referred to the AOJ for appropriate action. 

The Board notes that in his June 2010 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge (VLJ).  In a November 2013 communication, however, the Veteran withdrew that request.  Therefore, the Board deems his request for a Board hearing withdrawn.  

The Board notes that in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims, which has been reviewed and considered.


FINDINGS OF FACT

1.  Prior to October 24, 2011, the preponderance of the evidence shows that the Veteran's PTSD was manifested by less than occupational and social impairment with deficiencies in most areas.

2.  As of October 24, 2011, the preponderance of the evidence shows that Veteran's PTSD was manifested by less than total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veteran seeks increased ratings in excess of 50 and 70 percent, respectively, for his PTSD.  For the reasons that follow, the Board finds that such is not warranted.

VA has a duty to provide the Veteran with notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining such evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements regarding the increased ratings were accomplished by way of a May 2008 letter, provided before the adjudication of the claims.  The letter notified the Veteran of the information and evidence needed to substantiate his increased rating claims.  He was told that the evidence must show that his service-connected disability had gotten worse.  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  

VA also has a duty to assist the Veteran in the development of his claims. This duty includes assisting the Veteran in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  VA has secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims file all identified and available in-service and post-service records, including his service treatment records (STRs) and his post-service VA and private treatment records.  Moreover, VA also obtained the Veteran's Social Security Administration (SSA) records which have been reviewed and considered.  The Veteran has not identified any additional outstanding records that VA should seek to obtain on his behalf.
In May 2010, August 2012 and May 2013, the Veteran was provided with VA examinations to evaluate his PTSD disability and the severity of his symptoms.  The examiners reviewed the Veteran's claims file, performed psychiatric evaluations of the Veteran, identified his PTSD symptoms and provided assessments of the nature and severity of his disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008) (a medical opinion is not entitled to any weight if it contains only data and conclusions); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis).  The Board finds that the examinations are adequate to evaluate the Veteran's service-connected PTSD claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).   

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required. Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   VA has a duty to consider the possibility of assigning separate ratings for distinct periods of time, based on the facts.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.   Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
The Veteran's PTSD is currently rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  

Under DC 9411, a 50 percent rating is warranted if the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted if the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting) and an inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted if the evidence shows total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  

Entitlement to a certain disability rating requires sufficient symptoms of the kind listed in that rating, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

Psychiatric health care providers have their own system for rating a psychiatric disability under the criteria listed above.  This is the Global Assessment of Functioning (GAF) rating scale, which reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The GAF score assigned does not determine the disability rating VA assigns, but it is one of the findings employed in that determination.  As relevant to this case, a GAF score between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score between 61 and 70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

In statements to VA from February 2007, April 2007, June 2007 and February 2008, the Veteran explained his stressors in Vietnam and related his current PTSD symptoms, such as having a temper, nightmares with profuse sweating, yelling and screaming, abuse of his ex- and current wife, trouble sleeping and difficulty having contact with the public.

Moreover, the Veteran's wife reported in a February 2012 letter that the Veteran experiences stress, is easily upset, yells, has nightmares and memory problems. 

VA examinations from May 2010, August 2012 and May 2013, in addition to VA treatment records from August 2004 to April 2013 all show that the Veteran was diagnosed with PTSD and alcohol abuse.  His PTSD manifests in symptoms such as: intrusive thoughts and nightmares of his experiences in Vietnam, avoidance of stimuli associated with war (such as war movies and airplanes), violent behavior toward his wife and ex-wife, difficulty getting along with others, difficulty in establishing and maintaining effective work and social relationships, hypervigilance, exaggerated startle response, irritability, problems with memory and concentration, impaired judgment, impaired impulse control, disturbance of motivation and mood, impaired attention and focus, sleep impairment, depression, and anxiety.  His GAF scores ranged between 55 and 65.  The August 2012 examiner also stated the Veteran had suicidal ideation while the May 2013 examiner found additional symptoms of suspiciousness and circumstantial circumlocutory or stereotyped speech.

The Board finds that preponderance of the evidence shows that the Veteran's PTSD does not warrant a rating in excess of 50 percent for the period prior to October 24, 2011.  The Board finds that his PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as nightmares, hypervigilance, exaggerated startle response, sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, irritability, depression and anxiety.

The evidence shows that the Veteran has effective relationships with his brother and son and that he and his wife recently reconciled.  Thus, he has difficulty establishing and maintaining effective relationships, but is not unable to do so.  This difficulty is contemplated by his current 50 percent disability rating.  
The Veteran has consistently reported irritability, difficulty getting along with others and spousal abuse of his ex- and current wife.  While the Veteran struggles with irritability, however, the Board finds that there is no evidence of impaired impulse control resulting in periods of violence sufficient to warrant a 70 percent evaluation.  As to suicidal ideation, the record contains indication of passive suicidal thoughts without intent or plan.  While suicidal ideation is a serious symptom, the Board does not find that passive thoughts without intent or plan are sufficient to warrant a 70 percent evaluation.  The Board has also considered the Veteran's GAF scores, which reflect mild to moderate symptoms, ranging from 55 to 65.  Taking the Veteran's history and all of the evidence into account, the Board finds that the GAF scores accurately describe the Veteran's moderate symptoms, consistent with a 50 percent disability rating.

The Board has considered assigning a 70 percent rating for the period prior to October 24, 2011.  The Board finds, however, that the preponderance of the evidence is against entitlement to an evaluation in excess of 50 percent.  In reaching this conclusion, the Board notes that the preponderance of the lay and medical evidence shows that his psychiatric disability was not productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Significantly, his psychiatric disability was not productive of suicidal ideation, obsessional rituals, illogical speech, spatial disorientation and neglect of personal appearance and hygiene.  

The August 2012 VA examiner noted that the Veteran had suicidal ideation, impaired impulse control and difficulty establishing and maintaining effective work and social relationships.  Based on these additional symptoms, the RO increased the Veteran's rating for his PTSD to 70 percent, effective October 24, 2011.  The Board finds that the preponderance of the evidence is against a rating in excess of 70 percent for this period because the Veteran's symptoms are not of such a severity or frequency to result in total occupational and social impairment.  

Although the Veteran indicated he had suicidal ideation at the August 2012 examination, he had no intention or plan of harming himself or others.  Moreover, the evidence does not show the Veteran suffers from gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  In fact, the Veteran was consistently found to be oriented in all spheres and adequately groomed with normal hygiene.  His thought processes were normal, well-organized, goal directed, and relevant.  

Additionally, all of the VA examiners and clinicians noted that the Veteran's psychiatric symptoms are stable.  In fact, multiple VA treatment records from February 2010 to April 2013 show the Veteran presented overtly cheerful and excited and was otherwise cooperative, alert, oriented, had fair insight, judgment and cognition and wide range affect, was goal directed and linear, and had no delusions or hallucinations.  He also indicated that he is cordial to his neighbors and, as mentioned above, the Veteran appears to have reconciled with his wife.  These outpatient VA treatment records also indicate the Veteran denied suicidal or homicidal ideation.

The Board further finds that the next higher disability evaluation of 100 percent is not warranted because the preponderance of the evidence shows that the Veteran does not suffer from total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  

In sum, the Board finds that the preponderance of the evidence is against a rating in excess of 70 percent for his PTSD for the period effective October 24, 2011.  Therefore, a rating of 100 percent is not warranted. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular

Further, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's PTSD symptoms because the 50 and 70 percent ratings specifically take into account the Veteran's social and occupational impairment.  Because the schedular rating criteria are adequate to evaluate the Veteran's PTSD, referral for consideration of extraschedular rating is not warranted.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD prior to October 24, 2011, is denied.

Entitlement to a rating in excess of 70 percent for PTSD effective October 24, 2011, is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


